

DEBT SUBORDINATION AGREEMENT


THIS DEBT SUBORDINATION AGREEMENT (this "Agreement") is made and entered into
this _____ day of June, 2009, among __________________________ ("Subordinate
Creditor"), a ____________________________________, SMF ENERGY CORPORATION, a
Delaware corporation ("SMF"), SMF SERVICES, INC., a Delaware corporation
("SSI"), H & W PETROLEUM COMPANY, INC., a Texas corporation ("H&W"; each of SMF,
SSI and H&W is sometimes referred to herein individually as a "Debtor," and
collectively they are sometimes referred to herein as "Debtors"), and WACHOVIA
BANK, NATIONAL ASSOCIATION, a national banking association (together with its
successors and assigns, "Lender").


Recitals:
 
SMF is now and may from time to time hereafter be indebted to Subordinate
Creditor, including under the Subordinated Note (defined below) executed by SMF
in favor of Subordinate Creditor.
 
Debtors desire to continue to obtain loans, extensions of credit or other
financial accommodations from Lender, which loans shall materially benefit
Debtors.
 
Because the Subordinated Note is convertible into shares of SMF’s common stock,
Subordinate Creditor has an equity stake in SMF and will therefore benefit from
Lender’s continuing to extend loans to Debtors.
 
Lender is willing to continue to provide such financial accommodations to
Debtors on the condition that Subordinate Creditor and Debtors enter into this
Agreement with Lender.
 
NOW, THEREFORE, for TEN DOLLARS ($10.00) and other valuable consideration and
the mutual covenants herein, and to induce Lender to provide financial
accommodations to or for the benefit of Debtors, the parties hereto, intending
to be legally bound hereby, do agree as follows:
 
1.           Definitions; Rules of Construction.
 
(a)           In addition to such other terms as are elsewhere defined herein,
as used in this Agreement, the following terms shall have the following
meanings:
 
"Bankruptcy Code" means title 11 of the United States Code.
 
"Business Day" shall have the meaning ascribed to it in the Loan Agreement.
 
"Collateral" shall have the meaning ascribed to it in the Loan Agreement.
 
"Default" shall have the meaning ascribed to it in the Loan Agreement.
 
"Event of Default" shall have the meaning ascribed to it in the Loan Agreement.
 
"Full Payment" means, with respect to the Senior Debt, (i) the indefeasible
payment in full, in cash, of all of the Senior Debt, including, in the case of
contingent obligations (such as, by way of example only, undrawn letters of
credit that are issued or procured by Lender), the depositing of cash with
Lender equal to 105% of the amount of such contingent obligations as security
for the payment of such contingent obligations, and (ii) termination of all
commitments or other agreements of Lender to make further extensions of credit
under the Loan Agreement.

 
 

--------------------------------------------------------------------------------

 

"Insolvency Proceeding" means, with respect to any Obligor, an action, suit,
case or proceeding that is commenced by or against such Obligor for the
appointment of a receiver for such Obligor or any of such Obligor's property;
for entry of an order for relief under any chapter of the Bankruptcy Code with
respect to such Obligor; for an assignment for the benefit of creditors of such
Obligor; or for any debtor relief under any other insolvency law relating to
adjustment of debts, reorganization, composition or extension of debts owed by
such Obligor.
 
"Loan Agreement" means that certain Loan and Security Agreement dated September
26, 2002, among Lender and Debtors, as at any time amended, restated,
supplemented or otherwise modified.
 
"Loan Documents" means the Loan Agreement and all other instruments or
agreements now or hereafter evidencing or securing the payment of any of the
Senior Debt, in each case, as at any time amended, restated, supplemented or
otherwise modified.
 
"Obligor" means each Debtor and any other Person who is or may become liable for
the whole or any part of the Senior Debt.
 
"Person" means any individual, corporation, partnership, trust, joint venture,
limited liability company, other form of business organization, or governmental
entity or political subdivision.
 
"Subordinated Debt" means all loans, advances, debts, liabilities, debit
balances, covenants and duties at any time or times owed by any Debtor to
Subordinate Creditor, whether direct or indirect, absolute or contingent,
secured or unsecured, primary or secondary, joint or several, liquidated or
unliquidated, due or to become due, now existing or hereafter arising, including
(i) all debt, liabilities and obligations of SMF to Subordinate Creditor under
the Subordinated Note, (ii) all debts, liabilities or obligations that are
incurred by any Debtor to Subordinate Creditor in any Insolvency Proceeding,
(iii) all debts, liabilities or obligations at any time owed by any Debtor to
any other Person which Subordinate Creditor may have obtained by assignment,
pledge, purchase or otherwise, (iv) all interest, fees, charges, expenses and
attorneys' fees for which any Debtor is now or hereafter becomes liable to pay
to Subordinate Creditor under any agreement or by law, and (v) any renewals,
extensions or refinancings of any of the foregoing.
 
"Subordinated Note" means that certain Convertible Promissory Note dated June
____, 2009, made by SMF to the order of Subordinate Creditor in the principal
amount of $____________, a true and correct copy of which is annexed hereto as
Exhibit A.
 
"Senior Debt" means all loans, advances, debts, liabilities, debit balances,
covenants and duties at any time or times owed by Debtors to Lender, whether
direct or indirect, absolute or contingent, secured or unsecured, primary or
secondary, joint or several, liquidated or unliquidated, due or to become due,
now existing or hereafter arising, including (i) all debts, liabilities and
obligations now or hereafter owing by Debtors to Lender under the Loan Agreement
or any of the other Loan Documents, (ii) all debts, liabilities or obligations
owing by any Debtor to others which Lender may have obtained by assignment,
pledge, purchase or otherwise, (iii) all loans made or credit extended by Lender
to any Obligor during the pendency of any Insolvency Proceeding of such Obligor,
(iv) all interest, fees, charges, expenses and attorneys' fees for which any
Obligor is now or hereafter becomes liable to pay to Lender under any agreement
or by law (including all interest, legal fees and other charges that accrue or
are incurred in connection with any of the Senior Debt during the pendency of
any bankruptcy case or other Insolvency Proceeding of any Obligor, whether or
not Lender is authorized by 11 U.S.C. § 506 or otherwise to claim or collect any
such interest, legal fees or other charges from such Obligor), and (v) any
renewals, extensions or refinancings of any of the foregoing.

 
-2-

--------------------------------------------------------------------------------

 

(b)           All references in this Agreement to any instruments or agreements,
including the Subordinated Note or any Loan Documents, shall mean and include
all amendments, restatements, or modifications thereto and all extensions or
renewals thereof; all references to any statutes shall include all amendments
thereto and rules or regulations promulgated pursuant thereto; all references to
the word "including" shall mean "including, without limitation"; and the words
"herein," "hereof" and "hereunder" and other words of similar import refer to
this Agreement as a whole and not to any particular section, paragraph or
subdivision.  Any pronouns used herein shall be deemed to cover all genders.
 
2.           Subordination.
 
(a)           Subject to the provisions of Section 5 hereof relating to payments
on the Subordinated Debt that are permitted to be made to the extent and under
the circumstances set forth in Section 5, Subordinate Creditor hereby postpones
and subordinates all of the Subordinated Debt to the Full Payment of all of the
Senior Debt.  Without limiting the generality of the foregoing, Lender shall be
entitled to receive Full Payment of all amounts due or to become due on or in
respect of the Senior Debt before Subordinate Creditor is entitled to receive
any payment or distribution of cash or other property on account of the
Subordinated Debt.
 
(b)           In the event of any distribution, division or application, partial
or complete, voluntary or involuntary, by operation of law or otherwise, of all
or any part of the assets of any Obligor or the proceeds thereof to creditors of
any Obligor or upon any indebtedness of any Obligor, by reason of the
liquidation, dissolution or other winding up of such Obligor or such Obligor's
business, or in the event of any sale of any Obligor's assets outside the
ordinary course of business or the commencement by or against any Obligor of any
Insolvency Proceeding, then and in any such event any payment or distribution of
any kind or character, whether in cash, securities or other property, which
shall be payable or deliverable upon or with respect to any of the Subordinated
Debt (including any payment or distribution that may be payable or deliverable
by reason of the payment of any other indebtedness of any Obligor being
subordinate to the payment of the Subordinated Debt) shall be paid or delivered
directly to Lender for application to the Senior Debt (whether or not the same
is then due or payable) until Full Payment of all of the Senior Debt.  The
Subordinated Note shall at all times bear a conspicuous legend that the
Subordinated Debt evidenced thereby is subordinated to the Full Payment of the
Senior Debt pursuant to this Agreement.  Debtors' and Subordinate Creditor's
books shall be marked to evidence the subordination of all of the Subordinated
Debt to the Full Payment of the Senior Debt.  Lender is authorized to examine
such books from time to time and to make any notations required by this
Agreement.  The provisions of this Section  2 shall remain effective and binding
upon Subordinate Creditor, to the full extent of the Senior Debt, even if any of
the Senior Debt is avoided, equitably subordinated or nullified in any
Insolvency Proceeding of an Obligor.

 
-3-

--------------------------------------------------------------------------------

 

3.           Warranties and Representations of Debtor and Subordinate
Creditor.  Each Debtor and Subordinate Creditor hereby represent and warrant
that: (a) it has not relied nor will it rely on any representation or
information of any nature made by or received from Lender relative to any
Debtor, any Debtor's financial condition, or the existence, value or extent of
any Collateral, in deciding to execute this Agreement; (b) no part of the
Subordinated Debt is evidenced by any instrument or writing except the
Subordinated Note; (c) Subordinate Creditor is the lawful owner of the
Subordinated Debt; (d) Subordinate Creditor has not heretofore assigned or
transferred any of the Subordinated Debt, any interest therein or any Collateral
or security pertaining  thereto; and (e) Subordinate Creditor has not heretofore
given any subordination in respect of the Subordinated Debt.
 
4.           Negative Covenants.  For so long as this Agreement is in
effect:  (a) no Debtor shall, directly or indirectly, make any payment (other
than a payment expressly permitted by Section 5 hereof) on account of,
repurchase, redeem or otherwise retire or grant a security interest in,
mortgage, pledge, assign or transfer any properties to secure or satisfy all or
any part of the Subordinated Debt; (b) Subordinate Creditor shall not demand,
collect or accept from any Obligor or any other Person any payment (other than a
payment permitted by Section 5 hereof) or security on account of the
Subordinated Debt or any part thereof, or accelerate the maturity of the
Subordinated Debt or realize upon or enforce any security pledged by any Person
as collateral for any of the Subordinated Debt; (c) Subordinate Creditor shall
not exchange, set off, release, otherwise discharge any part of the Subordinated
Debt, provided, however, that nothing herein shall be construed to limit the
rights of Subordinate Creditor to convert the Subordinate Debt to Debtor’s
Common Stock in accordance with the terms of the Subordinate Debt; (d)
Subordinate Creditor shall not give any subordination in respect of the
Subordinated Debt or sell, transfer, assign or grant a security interest or
participation in any of the Subordinated Debt to any Person other than Lender
without prior written notice to Lender and the execution by the recipient of a
subordination agreement substantially identical to this Agreement, in form and
substance reasonably satisfactory to Lender; (e) no Debtor shall hereafter issue
any instrument, security or other writing evidencing any part of the
Subordinated Debt, and Subordinate Creditor will not receive any such writing,
except upon the prior written approval of Lender or at the request of and in the
manner requested by Lender; (f) Debtors and Subordinate Creditor shall not
amend, alter or modify any provision of the Subordinated Note or otherwise
shorten the maturity of any of the Subordinated Debt without the prior written
consent of Lender; (g) Subordinate Creditor shall not commence or join with any
other creditors of an Obligor in commencing any Insolvency Proceeding against
such Obligor; and (h)  neither any Debtor nor Subordinate Creditor otherwise
shall take or permit any action prejudicial to or inconsistent with Lender's
priority position over Subordinate Creditor that is created by this Agreement.
 
5.           Permitted Payments.
 
(a)           Except as otherwise provided in Section 5(b), SMF may pay to
Subordinate Creditor, and Subordinate Creditor may accept and retain, any
regularly scheduled installments of interest due and owing to Subordinate
Creditor from SMF under the Subordinated Note in accordance with its present
tenor, but without prepayment (whether mandatory or optional) or payment upon
acceleration.
 
(b)           SMF shall not be permitted to make, nor shall Subordinate Creditor
be permitted to accept or retain, any payments with respect to any Subordinated
Debt (whether constituting payments of principal, interest, fees or other
charges) if any Default or Event of Default exists at the time of or would
result from such payment.
 
In no event shall Lender's continuing to honor any requests of Obligors for
loans under the Loan Agreement after the occurrence or existence of any Default
or Event of Default be deemed a waiver thereof, unless such Default or Event of
Default is expressly waived in writing by Lender.

 
-4-

--------------------------------------------------------------------------------

 

6.           Turnover of Prohibited Transfers.  If any payment, distribution or
security, or the proceeds thereof, are received by Subordinate Creditor on
account of or with respect to any of the Subordinated Debt other than as
expressly permitted in Section 5 hereof, Subordinate Creditor shall forthwith
deliver same to Lender in the form received (except for the addition of any
endorsement or assignment necessary to effect a transfer of all rights therein
to Lender) for application to the Senior Debt or, at Lender's option,
Subordinate Creditor shall pay to Lender the amount thereof on demand.  Lender
is irrevocably authorized to supply any required endorsement or assignment which
may have been omitted.  Until so delivered, any such payment, distribution or
security shall be held by Subordinate Creditor in trust for Lender and shall not
be commingled with other funds or property of Subordinate Creditor.  It shall
not be a defense to any obligation of Subordinated Creditor to return, disgorge
or otherwise pay to Lender the amount of any payment received by Subordinate
Creditor with respect to the Subordinated Debt pursuant to this Section 6 that
Subordinate Creditor did not have notice or knowledge, at the time of its
receipt of any such payment, that such payment was not permitted to be made or
retained pursuant to the provisions of Section 5 hereof.
 
7.           Authority to Act for Subordinate Creditor.  Until Full Payment of
the Senior Debt, Lender shall have the right to act as Subordinate Creditor's
attorney-in-fact for the purposes specified in this Section and Subordinate
Creditor hereby irrevocably appoints Lender as Subordinate Creditor's true and
lawful attorney, with full power of substitution, in the name of Subordinate
Creditor or in the name of Lender, for the use and benefit of Lender, without
notice to Subordinate Creditor or any of Subordinate Creditor's representatives,
successors or assigns, to perform the following acts, at Lender's option, at any
meeting of creditors of an Obligor or in connection with any Insolvency
Proceeding:
 
(a)           to enforce claims comprising the Subordinated Debt, either in its
own name or in the name of Subordinate Creditor, by proof of debt, proof of
claim, suit or otherwise;
 
(b)           to collect any assets of an Obligor distributed, divided or
applied by way of dividend or payment, or any securities issued, on account of
the Subordinated Debt and to apply the same, or the proceeds of any realization
upon the same that Lender in its discretion elects to effect, to the Senior Debt
until Full Payment of all of the Senior Debt (including all interest accruing on
the Senior Debt after the commencement of any Insolvency Proceeding), rendering
any surplus to Subordinate Creditor if and to the extent permitted by law;
 
(c)           to vote claims comprising the Subordinated Debt to accept or
reject any plan of partial or complete liquidation, reorganization, arrangement,
composition or extension; and
 
(d)           to take generally any action in connection with any such
Insolvency Proceeding that Subordinate Creditor would be authorized to take but
for this Agreement.
 
In no event shall Lender be liable to Subordinate Creditor for any failure to
prove the Subordinated Debt, to exercise any right with respect thereto or to
collect any sums payable thereon.

 
-5-

--------------------------------------------------------------------------------

 

8.           Certain Waivers and Consents.  Each Debtor and Subordinate Creditor
hereby waive any defense based on the adequacy of a remedy at law which might be
asserted as a bar to the remedy of specific performance of this Agreement in any
action brought therefor by Lender.  To the fullest extent permitted by law,
Debtors and Subordinate Creditor each hereby further waives:  (i) presentment,
demand, protest, notice of protest, notice of default or dishonor, notice of
payment or nonpayment and any and all other notices and demands of any kind in
connection with all negotiable instruments evidencing all or any portion of the
Senior Debt or the Subordinated Debt to which any Debtor or Subordinate Creditor
may be a party; (ii) the right to require Lender to marshal any securities, or
to enforce any security interest or lien that Lender may now or hereafter have
in any Collateral securing the Senior Debt or to pursue any claim it may have
against any Obligor, as a condition to Lender's entitlement to receive any
payment on account of the Subordinated Debt; (iii) notice of the acceptance of
this Agreement by Lender; (iv) notice of any loans made under, extensions
granted, amendments to the Loan Agreement or the other Loan Documents, other
action taken by Lender in reliance hereon or the existence of any Default or
Event of Default; and (v) all other demands and notices of every kind in
connection with this Agreement, the Senior Debt or the Subordinated
Debt.  Subordinate Creditor acknowledges, understands and agrees that it will
not be authorized to rely upon Lender to provide Subordinate Creditor with any
information concerning the financial condition or business prospects of any
Debtor, the existence, quantity or value of any of the Collateral, the status of
any Debtor's loan relationship with Lender under any of the Loan Documents, the
existence or non-existence of any Default or Event of Default or any other
matter arising out of or related to any of the Loan Documents, and Subordinate
Creditor alone shall be responsible for obtaining from Debtor all information
concerning the foregoing.  Subordinate Creditor hereby consents and agrees that
Lender may, without in any manner impairing, releasing or otherwise affecting
the subordination provided for in this Agreement or any of Lender's rights
hereunder and without prior notice to or the consent of Subordinate Creditor:
(i) release, renew, extend, compromise, postpone the time of payment of or
forbear from collecting any of the Senior Debt; (ii) substitute, exchange or
release any or all of the Collateral or decline or neglect to perfect or enforce
Lender's security interest in any of the Collateral; (iii) add or release any
Person primarily or secondarily liable for any of the Senior Debt; (iv) amend,
modify, renew or extend any of the Loan Documents or waive or grant forbearances
with respect to any Event of Default thereunder; and (v) increase or decrease
the amount of the Senior Debt or the rate of interest or the amount or time of
payment of any other fees or charges payable in connection therewith; (vi) elect
in any case under the Bankruptcy Code for the application of Section 1111(b)(2)
of the Bankruptcy Code; and (vii) consent to the use of any cash collateral or
any borrowing or grant of a security interest under Section 364 of the
Bankruptcy Code.
 
9.           Subrogation.  Provided that Full Payment of the Senior Debt has
occurred, Subordinate Creditor shall be subrogated (without any representation
by or recourse to Lender) to the rights of Lender to receive payments or
distributions of cash, property or securities payable or distributable on
account of the Senior Debt, to the extent of all payments and distributions paid
over to or for the benefit of Lender pursuant to this Agreement on account of
the Subordinated Debt.  In no event, however, shall Subordinate Creditor have
any rights or claims against Lender for any alleged impairment of Subordinate
Creditor's subrogation rights, Subordinate Creditor acknowledging that any
actions taken by Lender with respect to the Senior Debt or the Collateral are
authorized and consented to by Subordinate Creditor.
 
10.           Statement of Account.  Each Debtor and Subordinate Creditor hereby
agree to render to Lender from time to time upon Lender's request therefor a
statement of Debtors' account with Subordinate Creditor and to afford Lender
access to the books and records of Subordinate Creditor and Debtors in order
that Lender may make a full examination of the state of accounts of Debtors with
Subordinate Creditor.
 
11.           Validity of Subordinated Debt.  The provisions of this Agreement
subordinating the Subordinated Debt are solely for the purpose of defining the
relative rights of Lender and Subordinate Creditor and shall not impair, as
between Subordinate Creditor and SMF, the obligation of SMF, which is
unconditional and absolute, to pay the Subordinated Debt in accordance with its
terms except as payment thereof may be postponed in accordance with this
Agreement.
 
12.           Indulgences Not Waivers.  Neither the failure nor any delay on the
part of Lender to exercise any right, remedy, power or privilege hereunder shall
operate as a waiver thereof or give rise to an estoppel, nor be construed as an
agreement to modify the terms of this Agreement, nor shall any single or partial
exercise of any right, remedy, power or privilege with respect to any occurrence
be construed as a waiver of such right, remedy, power or privilege with respect
to any other occurrence.  No waiver by a party hereunder shall be effective
unless it is in writing and signed by the party making such waiver, and then
only to the extent specifically stated in such writing.

 
-6-

--------------------------------------------------------------------------------

 

13.           Duration.  This Agreement shall become effective when executed by
Debtors and Subordinate Creditor and accepted by Lender, and, when so accepted,
shall constitute a continuing agreement of subordination, and shall remain in
effect until Full Payment of all of the Senior Debt and all instruments and
agreements at any time evidencing or securing the whole or any part of the
Senior Debt, including the Loan Agreement, have been terminated in accordance
with their terms.  Lender may, without notice to Subordinate Creditor, extend or
continue credit and make other financial accommodations to or for the account of
Debtor in reliance upon this Agreement.  The provisions of this Agreement shall
continue to be effective or be reinstated, as the case may be, if at any time
payment of any Senior Debt is rescinded or otherwise must be returned by Lender
upon or in connection with any Insolvency Proceeding or otherwise, all as if any
such payment had not been made.
 
14.           Default and Enforcement.  Subordinate Creditor shall give written
notice to Lender of any default or event of default with respect to the
Subordinated Debt, promptly after having obtained knowledge of the occurrence or
existence of any such default or event of default.  If an Event of Default shall
occur or exist, all of the Senior Debt shall, at the option of Lender, become
immediately due and payable without presentment, demand, protest, or notice of
any kind, notwithstanding any time or credit otherwise allowed.  At any time
Subordinate Creditor fails to comply with any provision of this Agreement that
is applicable to Subordinate Creditor, Lender may demand specific performance of
this Agreement, whether or not Debtors have complied with this Agreement, and
may exercise any other remedy available at law or equity.  Without limiting the
generality of the foregoing, if Subordinate Creditor, in violation of this
Agreement, shall institute or participate in any action, suit or proceeding
against any Obligor, Debtors may interpose as a defense or dilatory plea this
Agreement and Lender is irrevocably authorized to intervene and to interpose
such defense or plea in its or any Debtor's name.  If Subordinate Creditor
attempts to enforce or realize upon any security for the Subordinated Debt in
violation of this Agreement, any Debtor or Lender (in any Debtor's or Lender's
name) may by virtue of this Agreement restrain such realization or enforcement.
 
15.           Litigation; Jurisdiction and Venue.  Subordinate Creditor and
Debtor each hereby irrevocably consents to the jurisdiction of the courts of the
State of Florida and of any federal court located in the State of Florida, in
connection with any action or proceeding arising out of or relating to this
Agreement.  In any such litigation, Subordinate Creditor and Debtor each waives
personal service of any summons, complaint or other process, and agrees that the
service thereof may be made by certified or registered mail direct to
Subordinate Creditor and Debtors at their respective places of business set
forth in Section 16 hereof.  In the alternative, in its sole discretion, Lender
may effect service upon either Subordinate Creditor or any Debtor in any other
form or manner permitted by law.  The choice of forum set forth herein shall not
be deemed to preclude the enforcement of any judgment obtained in such forum or
the taking of any action under this Agreement to enforce the same in any
appropriate jurisdiction, or the commencement by Lender, in its sole discretion,
of any action or suit in any jurisdiction where any Collateral may be found to
repossess or foreclose upon any such Collateral.
 
16.           Notices.  All notices, requests, demands and other communications
required or permitted under this Agreement or by law shall be in writing and
shall be deemed to have been duly given, made and received when delivered
against receipt, or when received by telecopy at the office of the noticed party
or on the third Business Day after deposit in the United States mails, postage
prepaid, addressed as set forth below:

 
-7-

--------------------------------------------------------------------------------

 
 

 
(a)
If to Lender:
Wachovia Bank, National Association
     
110 East Broward Blvd., Suite 2050
     
Miami, Florida 33301
     
Attention: Portfolio Manager
     
Facsimile: (954) 467-5520
         
(b)
If to Subordinate Creditor:
         
(c)
If to any Debtor:
SMF Energy Corporation
     
H & W Petroleum Company, Inc.
     
SMF Services, Inc.
     
200 West Cypress Creek Road, Suite 400
     
Fort Lauderdale, Florida 33309
     
Attention: Richard E. Gathright, President
     
Facsimile: __________________________



Any addressee may alter the address to which communications are to be sent by
giving notice of such change of address in conformity with the provisions of
this Section for the giving of notice.  Notice given in any other manner shall
nevertheless be effective as to the noticed party on the date actually received
by such noticed party.
 
17.           Lender's Duties Limited.  The rights granted to Lender in this
Agreement are solely for its protection and nothing herein contained imposes on
Lender any duties with respect to any property either of an Obligor or of
Subordinate Creditor heretofore or hereafter received by Lender beyond
reasonable care in the custody and preservation of such property while in
Lender's actual possession.  Lender has no duty to preserve rights against prior
parties on any instrument or chattel paper received from Debtor or Subordinate
Creditor as collateral security for the Senior Debt or any portion thereof.
 
18.           Amendments to Loan Documents.  Whether or not any Debtor has
agreed with Subordinate Creditor not to enter into any amendments to the Loan
Documents without notice to or the consent of Subordinate Creditor, Debtors and
Lender may amend or modify the Loan Documents at any time and in any manner and
such amendments or modifications shall be effective notwithstanding Debtors'
failure to give notice thereof to Subordinate Creditor or to obtain Subordinate
Creditor's consent thereto, and Subordinate Creditor shall have no claim or
cause of action against Lender by reason of Debtors' failure to give such notice
or obtain such consent even if Lender is aware of such failure.
 
19.           Authority.  Each Debtor and Subordinate Creditor each represents
and warrants that it has authority to enter into this Agreement and that the
Person signing for them is authorized and directed to do so.
 
20.           Entire Agreement.  This Agreement constitutes and expresses the
entire understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior agreements and understandings, inducements or
conditions, whether express or implied, oral or written.  If and to the extent
the terms hereof are inconsistent with any subordination provisions contained in
the Subordinated Note, the terms of this Agreement shall govern and
control. Neither this Agreement nor any portion or provision hereof may be
changed, waived or amended orally or in any manner other than by an agreement in
writing signed by Lender, Debtors and Subordinate Creditor.
 
 
-8-

--------------------------------------------------------------------------------

 

21.           Additional Documentation.  Debtors and Subordinate Creditor shall
execute and deliver to Lender such further instruments and shall take such
further action as Lender may at any time or times reasonably request in order to
carry out the provisions and intent of this Agreement.
 
22.           Expenses.  Debtors jointly and severally agree to pay Lender, on
demand, all expenses of every kind, including reasonable attorneys' fees, that
Lender may incur in enforcing any of Lender's rights under this Agreement.
 
23.           Successors and Assigns.  This Agreement shall inure to the benefit
of Lender and its successors and assigns, and shall be binding upon each Debtor
and Subordinate Creditor and their respective successors and assigns.  Without
limiting the generality of the foregoing sentence, any Person whose loans or
advances to any Debtor hereafter are used to refinance and pay indefeasibly in
full the Senior Debt shall be deemed (unless otherwise elected by such Person)
for all purposes hereof to be the successor to Lender, and from and after the
date of any such refinancing and satisfaction in full of the Senior Debt such
Person shall be deemed (unless otherwise elected by such Person) a party hereto
in the place and stead of Lender as if such Person had been the original
signatory hereto, and all loans, advances, liabilities, debit balances,
covenants and duties at any time or times owed by any Debtor to such successor
to Lender, whether direct or indirect, absolute or contingent, secured or
unsecured, due or to become due, then existing or thereafter arising, including
any renewals, extensions, modifications, or replacements of any of the
foregoing, shall be deemed (unless otherwise elected by such Person) for all
purposes hereunder to constitute and be Senior Debt.  The term "Debtor" and
"Subordinate Creditor" as used in this Agreement shall include the individuals,
firms or corporations named herein as Debtor or Subordinate Creditor and (a) any
successor individual, firm or corporation to which all or substantially all of
the business or assets of either of them shall have been transferred; (b) in the
case of a partnership, any new partnership which shall have been created by
reason of the admission of any new partner therein or the dissolution of the
then existing partnership; and (c) in the case of a corporation, any other
corporation into or with which any corporate Debtor or corporate Subordinate
Creditor shall have been merged, consolidated, reorganized or absorbed.
 
24.           Defects Waived.  This Agreement is effective notwithstanding any
defect in the validity or enforceability of any instrument or document at any
time evidencing or securing the whole or any part of the Senior Debt.
 
25.           Governing Law.  The validity, construction and enforcement of this
Agreement shall be governed by the internal laws of the State of Florida.
 
26.           Severability.  The provisions of this Agreement are independent of
and separable from each other.  If any provision hereof shall for any reason be
held invalid or unenforceable, it is the intent of the parties that such
invalidity or unenforceability shall not affect the validity or enforceability
of any other provision hereof, and that this Agreement shall be construed as if
such invalid or unenforceable provision had never been contained herein.
 
27.           Execution in Counterparts; Telecopied Signatures.  This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which counterparts taken together shall
constitute but one and the same instrument.  In proving this Agreement in any
judicial proceeding, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought.  Any signatures delivered by a party by facsimile transmission shall be
deemed an original signature hereto.
 
 
-9-

--------------------------------------------------------------------------------

 

[Remainder of page intentionally left blank;
signatures begin on following page.]

 
-10-

--------------------------------------------------------------------------------

 

28.           Jury Trial Waiver.  In the event of any litigation with respect to
any matter concerned with this Agreement or the Senior Debt, Subordinate
Creditor, Debtors and Lender each hereby waives all rights to a trial by jury.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed,
sealed and delivered on the day and year first above written.
 

 
SUBORDINATE CREDITOR:
                 
By:
  
 
Name:
  
 
Title:
  
             
DEBTORS:
       
SMF ENERGY CORPORATION
       
By:
  
 
Name:
  
 
Title:
  
       
H & W PETROLEUM COMPANY, INC.
       
By:
  
 
Name:
  
 
Title:
  
       
SMF SERVICES, INC.
       
By:
  
 
Name:
  
 
Title:
  
             
LENDER:
       
WACHOVIA BANK, NATIONAL ASSOCIATION
       
By:
  
 
Name:
  
 
Title:
  



Debt Subordination Agreement
 
 

--------------------------------------------------------------------------------

 